In a proceeding to validate petitions designating petitioners as candidates in the Republican Party primary election to be held on September 8, 1977 for the party positions of County Committeemen, the appeal is from a judgment of the Supreme Court, Westchester County, dated August 5, 1977, which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Thompson v New York State Bd. of Elections, 40 NY2d 814). Gulotta, P. J., Damiani, Shapiro, Mollen and O’Connor, JJ., concur.